—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered May 20, 1996, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record in this case does not demonstrate that a Batson violation occurred *665during jury selection (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263). It is incumbent upon the party mounting a Batson challenge to “articulate and develop all of the grounds supporting the claim, both factual and legal, during the colloquy in which the objection is raised and discussed” (People v Childress, supra, at 268). Here, defense counsel failed to satisfy her obligation to articulate on the record a sound factual basis for her Batson claim, as she only noted the bare fact that the prosecution exercised five peremptory challenges against black venirepersons. In the absence of a record demonstrating other facts or circumstances supporting a prima facie case, the trial court correctly found that the defendant failed to establish a pattern of purposeful exclusion sufficient to raise an inference of racial discrimination (see, People v Bolling, 79 NY2d 317, 325; People v Morla, 245 AD2d 468; People v Lowe, 234 AD2d 564; People v Vidal, 212 AD2d 553).
Furthermore, the prosecution did not exhaust all of its peremptory challenges, and three black venirepersons remained on the jury (see, People v Harper, 124 AD2d 593). Accordingly, the burden of overcoming the inference of purposeful discrimination never shifted to the People (see, People v Durant, 250 AD2d 698). The fact that the trial court permitted the People, upon the prosecutor’s request, to offer facially-neutral reasons supporting the peremptory challenges does not render academic the issue of whether the defendant carried his initial burden to make a prima facie showing that the prosecutor’s peremptory challenges were motivated by an intent to invidiously discriminate against black persons (see, People v Durant, supra; People v Ocasio, 253 AD2d 720). O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.